BEAUREGARD, J.
The plaintiff sued the defendant for $15000. was cast in the suit and took an appeal to the Supreme Court, which he did not perfect.
An execution for costs having issued against him, plaintiff en*261joined the same and after hearing, the injunction was dissolved, and he has appealed to this Court.
May 30th, 1904.
He has chosen the wrong forum, as we are clearly without jurisdiction rati one materias.
Costs are incidental to the judgment and can be passed upon only by the Court which originally decided the cause and the appellate tribunal to which the case must constitutionally be taken, in case of appeal. 107. La. 71.
The amount in dispute exceeds the maximum limit of our jurisdiction.
Appeal dismissed.